—Appeal from a decision of the Workers’ Compensation Board, filed January 17, 1992, which, inter alia, ruled that the employer was not required to pay a penalty.
The employer initially filed a timely application to the Workers’ Compensation Board for review of a decision of a Workers’ Compensation Law Judge which ruled, inter alia, that claimant had sustained a compensable injury that resulted in death and awarded death benefits. The application was denied by a Board panel based upon a perceived procedural error by the employer. Upon full Board review, the denial of the application was rescinded and the case referred for further consideration. Given these circumstances, we find no error in the Board’s decision that a penalty should not be imposed in this case for the failure to pay the award within 10 days of the Board panel decision denying the application for review.
Cardona, P. J., Mercure, White, Weiss and Peters, JJ., concur. Ordered that the decision is affirmed, without costs.